                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


 JOSEPH STREATER,                                )         CASE NO. 5:18-cv-643
                                                 )
                        PLAINTIFF,               )         JUDGE SARA LIOI
                                                 )
 vs.                                             )         ORDER
                                                 )
 SARCHIONE CHEVROLET, INC.,                      )
                                                 )
                        DEFENDANT.               )


       The Court has resolved plaintiff’s motion for class certification, determining that the

requirements of Fed. R. Civ. P. 23 have not been met.

       In view of this decision, the parties are now directed to confer and, by ten (10) days from

the date of this order, file their joint proposal for a case management plan going forward, using the

form attached to this order.



       IT IS SO ORDERED.

 Dated: July 5, 2019
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE
